DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Regarding Claims 1 and 18, it is unclear whether the tensile strength of the outer layer(s) that is to be at most ¼ of that of core relates to its tensile strength in the material to be press hardened, in the material that is press hardened, or both. It is unclear what is meant by “press-hardened state”. It is unclear whether the state is that achieved by press hardening operation disclosed in the Specification at, for example, paragraph 43, or not necessarily. To the extent that the state could be otherwise, it is unclear how it can be recognized whether a particular steel of a core (and possibly outer layer(s)) will be able to reach or not reach the claimed tensile strength or hardness requirement. Indefiniteness rejection of press hardening state also applies to Claim 12.
Regarding Claim 1, it is unclear what is required by “consists of”. It is unclear whether the composition of the core layer is 
Regarding Claim 3, it is unclear what is required by “consists of”. It is unclear whether the composition of the outer layers are closed to the listed ingredients and Fe and unavoidable production-related impurities or whether “the besides Fe and unavoidable production-related impurities” phrase means that the composition is open to other ingredients. It is unclear whether the specified composition relates to composition of each outer layer or to the overall outer layer composition.
Regarding Claim 8, it is unclear whether what is claimed is a material that has been press hardened, as taught by the Specification at paragraph 44, or one that is poised to be. To the extent that the claim relates to one that is poised to be, it is unclear how to discern whether an article meets this requirement 
Regarding Claim 10, it is unclear whether this claim is directed to material that is press hardened or to material to be press hardened.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the Regarding Claim 10, to the extent that this claim is directed to hot forming material that has been press hardened, it is not a hot forming material as required by previous Claim 1 since it is no longer poised to be hot formed as required by previous Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker USPA 2016/0311197 in view of Applicant’s Admissions. 
Becker (paragraphs [0001] - [0005], [0018] - [0021], [0028] - [0043]; tables 1, 2; figures 1-3) discloses (the references between parentheses relate to said document):
A hot working material consisting of a three-layer material combination, comprising a core layer made of a hardenable steel 
Becker does not teach provision of corrosion resistant layer.
Applicant’s Admissions teaches that provision of aluminum based coating onto hot forming steels is conventional treatment for corrosion resistance and scaling considerations. See Specification (paragraphs 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the hot forming steel of Becker with corrosion resistance coating (aluminum based) as taught by 
The applicant's attention is drawn to the fact that the chemical compositions of core layers K2, K3 and K4 and of surface layers A1 and A2 fall within the corresponding alloying limits specified in the present claims 1, 3, 18, and 19 (see in particular table 1). Regarding Claims 1 and 19, the K2-K4 steels are shown to have necessary tensile strength in Table 2. 
Regarding Claims 3, 18, and 19, the compositions of Becker and applicant for the soft layer overlap. As well, Becker teaches that tensile strength of soft layer can be in claimed range. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare any of suggested compositions in Becker, including those in claimed range, and to set the tensile strength in claimed relationship since this relationship is among those suggested by Becker. It would be expected that steels could 
Regarding Claim 4, Becker teaches claimed content. See (Table 1, Steels K2-K4).
Regarding Claims 5 and 15, Becker teaches that equal thickness for soft layers ([0036]) and the core may constitute significant majority of thickness ([0031] and [Claims 3 and 4]). Thus, among the suggestions include claimed relationship. For example, if core is 80 % and two equal soft layers are used, then soft layer is ca. 15%.
Regarding Claim 6, Becker teaches roll-cladding ([0070]).
Regarding Claims 7 and 16, Becker teaches these C relationships in Tables 1 and 2 (A1 with K4, for example, gives ratio of 140). Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare range of outer layers and core layers suggested by Becker, which would 
Regarding Claim 9, Becker teaches forming bars from the composite which bars are a tailored product ([0071]).
Regarding Claim 10, Becker teaches press hardening ([0071]).
Regarding Claim 12, tensile strength at 1700 MPa or more is addressed above.
Regarding Claim 13, aluminum based coating addressed above. 
Regarding Claim 14, Becker suggests C amounts of 0.5 wt. % ([0038]). This amount either suggests 0.51 wt. % (since 0.5 encompasses range from 0.55 to 0.45) or abuts 0.51 wt. % (because it abuts 0.505 or 0.500 depending on how 0.5 wt. % is interpreted), rendering the claimed amount obvious. See MPEP 2144.05.
Regarding Claim 17, Becker teaches welded blanks and rolled blanks ([0070]) tailored as bars ([0071]). 
Allowable Subject Matter
Regarding Claim 8, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art does not teach or suggest effect of anticorrosion coating on bending angle performance for hot forming material having claimed features in the claimed context. For example, Becker USPA 2016/2016/0311197 fails to teach or suggest this feature itself or otherwise provide basis for establishing its obviousness or inherency. See Becker (entire document).
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the objection to the Specification of the Office Action mailed on 19 February 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 19 February 2021. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 19 February 2021. Applicant argues that “press-hardened state” is definite. Applicant’s claimed terminology “hot-forming material” is understood to refer to an intermediate material that is to be press-hardened and by the terms of the claims should have certain tensile strength and/or hardness relationships in the press-hardened state, among other possible features. While one of ordinary skill in the art may be able to assess whether a particular hot forming intermediate material would or would not meet the requirements for a hot forming material in a press-hardened state for press-hardening operation such as that disclosed in the Specification, it is recognized that there could possibly be innumerable other types of press hardening operations. It is unclear how one of ordinary skill in the 
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 19 February 2021. Rejection of Claim 8 is withdrawn. Regarding Claim 10, applicant refers to how the hot forming material is formed, but it is unclear how it can be formed by press hardening as an intermediate like material as required by Claim 1 and also be press hardened as required by Claim 10. There is no apparent disclosure that supports applicant’s possible argument that the hot forming material is both formed by press hardening and also poised for further press hardening. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Becker in view of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
5 June 2021